271 Md. 320 (1974)
317 A.2d 477
IN THE MATTER OF LEGISLATIVE DISTRICTING OF THE STATE
[Misc. Nos. 5 and 6, September Term, 1972 and Misc. Nos. 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, and 13, September Term, 1973.]
Court of Appeals of Maryland.
Adopted March 15, 1974.
Filed March 22, 1974.
Certiorari denied October 15, 1974.
Certiorari denied, Supreme Court of the United States, October 15, 1974; sub nom Twilley et al. v. Governor.

ORDER
The legislative districting plan submitted by the Governor of Maryland to the General Assembly of Maryland, setting forth the boundaries of the legislative districts for the election of members of the Senate and House of Delegates, required by § 5 of Article III of the Constitution of Maryland to be prepared following each decennial census of the United States, having become law on February 24, 1973, as Joint Resolution 1 of the Senate and Joint Resolution 2 of the House of Delegates (hereinafter referred to as the Governor's Plan); and
The Governor's Plan having provided, in accordance with, and in implementation of, §§ 2 and 3 of Article III of the Constitution of Maryland, that the State of Maryland be *321 divided into forty-seven Districts for the election of members of the General Assembly, that each legislative district elect one Senator and three Delegates, that each legislative district may be subdivided into three whole Delegate subdistricts or one whole Delegate subdistrict and one multi-member Delegate subdistrict; and that in any legislative district which contains more than two counties or parts of more than two counties, and where Delegates are to be elected at large by the voters of the entire district, no county, or part of a county, shall have more than one Delegate residing in it; and
It being mandated by § 4 of Article III of the Constitution of Maryland that each legislative district "shall consist of adjoining territory, be compact in form ... of substantially equal population ... [and that] [d]ue regard shall be given to natural boundaries and the boundaries of political subdivisions"; and
It being mandated by § 5 of Article III of the Constitution of Maryland that the Governor of Maryland, prior to submitting his legislative districting plan to the General Assembly, shall conduct public hearings; and
It also being provided by § 5 of Article III of the Constitution of Maryland that the Court of Appeals, upon petition of any registered voter in this State, is vested with original jurisdiction "to review the legislative districting of the State and ... [to] grant appropriate relief, if it finds that the districting of the State is not consistent with requirements of either the Constitution of the United States of America, or the Constitution of Maryland"; and
The petitioners in these cases, all registered voters of the State, having challenged the constitutionality of the Governor's Plan, by collectively asserting, in designated particulars, that (a) certain of the Districts were not compact in form; (b) that due regard was not given to certain natural boundaries and to the boundaries of designated political subdivisions; (c) that the Governor's Plan constituted a deprivation of the equal protection of the laws in violation of the Fourteenth Amendment to the federal constitution; and (d) that the Governor's Plan was invalid *322 for failure to comply with the requirement of § 5 that "public hearings" be held prior to preparation of the Plan and submission to the General Assembly; and
The Court having concluded, by Order dated July 31, 1973, that the Governor's Plan was not validly promulgated and adopted for lack of compliance with the requirement of § 5 of Article III of the Constitution of Maryland that "public hearings" be held prior to preparation of the Governor's legislative districting plan, and
The Governor's Plan having thus been invalidated and the Court by its Order of July 31, 1973, having determined to exercise its constitutional authority under § 5 to "grant appropriate relief" in these proceedings; and
The Court, by its Order of July 31, 1973, having adopted the Governor's Plan as the plan setting forth the proposed boundaries of the legislative districts for the election of members of the Senate and House of Delegates, subject to cause to the contrary being shown as provided in said Order; and
The Court having directed that public hearings be held before a Special Master to permit members of the general public to provide pertinent and relevant information in these proceedings; and
The Court having further directed that any registered voter of this State, in addition to the petitioners in these proceedings, who desired to show cause why the Governor's Plan, or any part thereof, should not be duly adopted as the final legislative districting plan, should formally intervene and present his objections to the Plan on or before September 30, 1973; and
Public hearings having been conducted by the Special Master on September 10, 1973, and October 17, 1973, and additional parties having formally intervened in the proceedings prior to September 30, 1973; and
The Special Master having reviewed the Governor's Plan in the context of the complaints filed against it, together with the pleadings, the arguments of counsel on various motions for summary judgments, the stipulations, the *323 answers to requests for admissions, and the information and data provided by those at the hearings of September 10 and October 17, 1973; and
The Special Master having filed a "Tentative Report and Preliminary Recommendations" with the Court on December 4, 1973, setting forth his views with respect to the law governing the proceedings, the limited role to be exercised by the Court of Appeals in reviewing complaints of unconstitutionality of the Governor's Plan, and his tentative recommendations for the redistricting of the legislative districts challenged by the petitioners on constitutional grounds; and
The Special Master having thereafter invited exceptions to his tentative and preliminary recommendations and having held a hearing in connection therewith on December 19, 1973, and having heard arguments on said date by counsel for the petitioners in these cases; and
The Special Master having thereafter invited views of any registered voter of the State who desired to present information or data in support of, or in opposition to, the legislative districting set forth in the Governor's Plan, and in the tentative plan submitted by the Special Master, such information and data to be submitted in writing to the Special Master on or before January 4, 1974; and
The Special Master having considered all such information and data, together with the exceptions taken to his tentative recommendations, and arguments of counsel, and having filed a Final Report with the Court on January 24, 1974, setting forth his recommendations for a final legislative districting plan; and
The Court, by Order dated January 25, 1974, having directed all parties in the proceedings, and amici curiae appearing in the cases, to present reasons in support of, or opposition to, the adoption by the Court of the final legislative districting plan submitted by the Special Master, and having ordered oral arguments to be held before it on March 5 and 6, 1974; and
Counsel representing the petitioners in these cases and amici curiae having filed briefs with the Court and having *324 presented oral argument in support of their respective positions, the Attorney General of Maryland having filed briefs and presented oral argument in support of the legislative districts set forth in the Governor's Plan, the Court having considered all such briefs and arguments and the Special Master's Tentative Findings and Recommendations and his Final Report, and the Court having concluded that incorporated municipalities are political subdivisions within the contemplation of § 4 of Article III of the Constitution of Maryland, hereby promulgates and adopts the following legislative districting plan for this State:

GENERAL PROVISIONS
(A) The State of Maryland is divided into forty-seven Districts for the election of members of the General Assembly of Maryland.
(B) Each legislative district shall elect one Senator and three Delegates.
(C) Each legislative district may be subdivided into three whole Delegate subdistricts or one whole Delegate subdistrict and one multi-member Delegate subdistrict.
(D) In any legislative district which contains more than two counties or parts of more than two counties, and where Delegates are to be elected at large by the voters of the entire district, no county, or part of a county, shall have more than one Delegate residing in it.
(E) The descriptions of the legislative districts set forth herein, including all references to election districts, wards, precincts, streets, highways and other designations, are to the geographical boundaries thereof as they existed on March 15, 1974.

COMPOSITION OF LEGISLATIVE DISTRICTS
The composition of the forty-seven legislative districts shall be as follows:
(A) Legislative District 1 shall consist of the following areas: All of Garrett County, and Election Districts 5, 6, 7, 8, *325 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, and 35 of Allegany County; and shall be subdivided into Subdistricts 1A and 1B. Subdistrict 1A shall elect one Delegate and shall consist of the following areas: All of Garrett County, and Election Districts 9, 10, 15, 18, 19, 25, and 27 of Allegany County. Subdistrict 1B shall elect two Delegates and shall consist of the following areas of Allegany County: Election Districts 5, 6, 7, 8, 11, 12, 13, 14, 17, 20, 22, 23, 24, 26, 28, 29, 30, 31, 32, 34, and 35.
(B) Legislative District 2 shall consist of the following areas: Election Districts 1, 2, 3, 4, 16, 21, and 33 of Allegany County, and Election Districts 2, 3, 4, 5, 10, 12, 15, 17, 20, 21, 22, 23, 24, 25, and 26 of Washington County; and shall be subdivided into Subdistricts 2A, 2B, and 2C. Subdistrict 2A shall elect one Delegate and shall consist of the following areas: Election Districts 1, 2, 3, 4, 16, 21, and 33 of Allegany County, and Election Districts 4, 5, 15, and 23 of Washington County. Subdistrict 2B shall elect one Delegate and shall consist of the following areas of Washington County: Election Districts 2, 10, 12, 17, 20, and 26 in their entirety; and Precinct 3 of Election District 22. Subdistrict 2C shall elect one Delegate and shall consist of the following areas of Washington County: Election Districts 3, 21, 24, and 25 in their entirety, and Precincts 1 and 2 of Election District 22.
(C) Legislative District 3 shall consist of the following areas: Election Districts 1, 6, 7, 8, 9, 11, 13, 14, 16, 18, 19, and 27 of Washington County, and Election Districts 2, 3, 6, 10, 15, 16, 20, 21, 22, 23, and 24 of Frederick County; and shall be subdivided into Subdistricts 3A and 3B. Subdistrict 3A shall elect one Delegate and shall consist of the following areas of Washington County: Election Districts 1, 6, 8, 9, 11, 13, 16, 18, 19, and 27. Subdistrict 3B shall elect two Delegates and shall consist of the following areas: Election Districts 7 and 14 of Washington County, and Election Districts 2, 3, 6, 10, 15, 16, 20, 21, 22, 23, and 24 of Frederick County.
(D) Legislative District 4 shall consist of the following areas: Election Districts 1, 4, 5, 7, 8, 9, 11, 12, 13, 14, 17, 18, 19, 25, and 26 of Frederick County, and Election Districts 1, 2, 3, 5, 7, 9, 10, 11, 12, 13, and 14 of Carroll County; and shall *326 be subdivided into Subdistricts 4A and 4B. Subdistrict 4A shall elect one Delegate and shall consist of the following areas of Frederick County: Election Districts 1, 7, 8, 9, 11, 12, 13, 14, 17, 18, 19, 25, and 26. Subdistrict 4B shall elect two Delegates and shall consist of the following areas: Election Districts 4 and 5 of Frederick County, and Election Districts 1, 2, 3, 5, 7, 9, 10, 11, 12, 13, and 14 of Carroll County.
(E) Legislative District 5 shall consist of the following areas: Election Districts 4, 6, and 8 of Carroll County; Election Districts 4 and 5 of Harford County in their entirety; Precincts 3, 4, and 5 of Election District 3 of Harford County; Election Districts 5, 6, 7, and 10 of Baltimore County in their entirety; Precinct 9 of Election District 4 of Baltimore County; Precincts 1, 2, 3, 4, 5, 6, 16, and 17 of Election District 8 of Baltimore County; and Precinct 20 of Election District 9 of Baltimore County; and shall be subdivided into Subdistricts 5A and 5B. Subdistrict 5A shall elect one Delegate and shall consist of the following areas of Harford County: Election District 5 in its entirety; Precincts 3, 4, and 5 of Election District 3; and Precincts 1 and 2 of Election District 4. Subdistrict 5B shall elect two Delegates and shall consist of the following areas: Election Districts 4, 6, and 8 of Carroll County; Precinct 3 of Election District 4 of Harford County; Election Districts 5, 6, 7, and 10 of Baltimore County in their entirety; Precinct 9 of Election District 4 of Baltimore County; Precincts 1, 2, 3, 4, 5, 6, 16, and 17 of Election District 8 of Baltimore County; and Precinct 20 of Election District 9 of Baltimore County.
(F) Legislative District 6 shall consist of the following areas of Harford County: Election Districts 1, 2, and 6 in their entirety, and Precincts 1, 1A, 1B, 1C, and 2 of Election District 3. Legislative District 6 shall elect three Delegates at large.
(G) Legislative District 7 shall consist of the following areas of Baltimore County: Precincts 1, 2, 3, 4, 5, 6, 7, 8, 15, 16, and 17 of Election District 11; and Precincts 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 24, 26, 27, and 28 of Election District 15. Legislative District 7 shall elect three Delegates at large.
*327 (H) Legislative District 8 shall consist of the following areas of Baltimore County: Election District 12 in its entirety; and Precincts 1 and 32 of Election District 15. Legislative District 8 shall elect three Delegates at large.
(I) Legislative District 9 shall consist of the following areas of Baltimore County: Election District 14 in its entirety; Precincts 45, 51, 52, 53, and 54 of Election District 9; Precincts 9, 10, 11, 12, 13, and 14 of Election District 11; and Precincts 2, 3, 4, 5, 8, 9, 29, 30, 31, 33, 35, and 36 of Election District 15. Legislative District 9 shall elect three Delegates at large.
(J) Legislative District 10 shall consist of the following areas of Baltimore County: Precincts 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, and 50 of Election District 9. Legislative District 10 shall elect three Delegates at large.
(K) Legislative District 11 shall consist of the following areas of Baltimore County: Precincts 1, 2, 3, 4, 5, 6, 19, and 32 of Election District 1; Precincts 3, 11, 20, and 21 of Election District 2; Precinct 18 of Election District 3; Precincts 1, 2, 3, 4, 5, 6, 7, and 8 of Election District 4; Precincts 7, 8, 9, 10, 11, 12, 13, 14, and 15 of Election District 8; and Precincts 1, 2, 3, 4, 5, 6, and 19 of Election District 9. Legislative District 11 shall elect three Delegates at large.
(L) Legislative District 12 shall consist of the following areas of Baltimore County: Precincts 1, 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, and 22 of Election District 2; and Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 of Election District 3. Legislative District 12 shall elect three Delegates at large.
(M) Legislative District 13 shall consist of the following areas of Baltimore County: Election District 13 in its entirety; and Precincts 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31 of Election District 1. Legislative District 13 shall elect three Delegates at large.
(N) Legislative District 14 shall consist of the following areas: All of Howard County; Precincts 1, 2, 8, and 12 of *328 Election District 5 of Montgomery County; and Precincts 1 and 2 of Election District 8 of Montgomery County; and shall be subdivided into Subdistricts 14A and 14B. Subdistrict 14A shall elect one Delegate and consist of the following areas: Precincts 1 and 6 of Election District 5 of Howard County; Precincts 1, 2, 8, and 12 of Election District 5 of Montgomery County and Precincts 1 and 2 of Election District 8 of Montgomery County. Subdistrict 14B shall elect two Delegates and consist of the following areas of Howard County: All of Election Districts 1, 2, 3, 4, and 6; and Precincts 2, 3, 4, 5, 7, and 8 of Election District 5.
(O) Legislative District 15 shall consist of the following areas of Montgomery County: Election Districts 1, 2, 3, 6, 9, 10, 11, and 12 in their entirety; Precincts 12, 13, and 17 of Election District 4; Precinct 3 of Election District 7; and Precinct 3 of Election District 8; and shall be subdivided into Subdistricts 15A and 15B. Subdistrict 15A shall elect one Delegate and shall consist of the following areas of Montgomery County: Election Districts 1, 2, 3, 11, and 12 in their entirety; Precinct 1 of Election District 6; Precinct 3 of Election District 8; Precinct 5 of Election District 9; and that part of Precinct 3 of Election District 9 which lies north of Quince Orchard and Montgomery Village Roads. Subdistrict 15B shall elect two Delegates and consist of the following areas of Montgomery County: Election District 10 in its entirety; Precincts 12, 13, and 17 of Election District 4; Precinct 2 of Election District 6; Precinct 3 of Election District 7; Precincts 1, 2, and 4 of Election District 9; and that part of Precinct 3 of Election District 9 which lies south of Quince Orchard and Montgomery Village Roads.
(P) Legislative District 16 shall consist of the following areas of Montgomery County: Precincts 4 and 10 of Election District 4; and Precincts 4, 7, 8, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 22, 23, 24, 25, and 26 of Election District 7. Legislative District 16 shall elect three Delegates at large.
(Q) Legislative District 17 shall consist of the following areas of Montgomery County: Precincts 1, 2, 3, 5, 6, 7, 8, 9, 11, 14, 15, and 16 of Election District 4; and Precincts 25, 37, 43, 45, and 51 of Election District 13. Legislative District 17 shall elect three Delegates at large.
*329 (R) Legislative District 18 shall consist of the following areas of Montgomery County: Precincts 1, 2, 5, 6, 9, 16, and 21 of Election District 7; and Precincts 3, 5, 7, 10, 14, 16, 17, 24, 26, 31, 32, 34, 38, 39, 40, and 53 of Election District 13. Legislative District 18 shall elect three Delegates at large.
(S) Legislative District 19 shall consist of the following areas of Montgomery County: Precincts 5 and 9 of Election District 5; and Precincts 1, 11, 19, 20, 27, 28, 29, 30, 33, 35, 36, 42, 44, 46, 48, 49, 52, and 54 of Election District 13. Legislative District 19 shall elect three Delegates at large.
(T) Legislative District 20 shall consist of the following areas of Montgomery County: Precincts 3, 4, 6, 7, 10, and 11 of Election District 5; and Precincts 2, 4, 6, 8, 9, 12, 13, 15, 18, 21, 22, 23, 41, 47, and 50 of Election District 13. Legislative District 20 shall elect three Delegates at large.
(U) Legislative District 21 shall consist of the following areas of Prince George's County: Election Districts 1 and 10 in their entirety; and Precincts 1, 2, 4, 5, 7, and 10 of Election District 21. Legislative District 21 shall elect three Delegates at large.
(V) Legislative District 22 shall consist of the following areas of Prince George's County: Election District 16 in its entirety; Precincts 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of Election District 17; and Precinct 3 of Election District 19. Legislative District 22 shall elect three Delegates at large.
(W) Legislative District 23 shall consist of the following areas of Prince George's County: Precincts 3, 4, 5, 6, 8, and 9 of Election District 2; Precincts 1, 2, 4, and 5 of Election District 19; and Precincts 1, 2, 3, 5, 6, 7, and 9 of Election District 20. Legislative District 23 shall elect three Delegates at large.
(X) Legislative District 24 shall consist of the following areas of Prince George's County: Election Districts 3, 7, and 14 in their entirety; and Precincts 3, 6, 8, 9, and 11 of Election District 21. Legislative District 24 shall elect three Delegates at large.
(Y) Legislative District 25 shall consist of the following areas of Prince George's County: Precincts 1, 2, and 7 of Election District 2; Precincts 1, 2, and 3 of Election District *330 13; Precincts 1, 2, and 3 of Election District 17; Precincts 1, 2, 3, 5, and 7 of Election District 18; and Precincts 4 and 8 of Election District 20. Legislative District 25 shall elect three Delegates at large.
(Z) Legislative District 26 shall consist of the following areas of Prince George's County: Precincts 1, 3, 4, 5, 6, 10, 11, 12, 15, and 16 of Election District 6; Precinct 4 of Election District 13; and Precincts 4 and 6 of Election District 18. Legislative District 26 shall elect three Delegates at large.
(AA) Legislative District 27 shall consist of the following areas of Prince George's County: Precincts 2, 8, 9, 13, 14, and 17 of Election District 6; Precinct 2 of Election District 9; and Precincts 1, 3, 4, 5, 6, 7, 8, and 9 of Election District 12. Legislative District 27 shall elect three Delegates at large.
(BB) Legislative District 28 shall consist of the following areas: Precinct 1 of Election District 7 of Charles County; Election Districts 4, 5, 8, 11, and 15 of Prince George's County in their entirety; Precincts 7 and 18 of Election District 6 of Prince George's County; Precincts 1, 3, and 4 of Election District 9 of Prince George's County; and Precincts 2 and 10 of Election District 12 of Prince George's County. Legislative District 28 shall elect three Delegates at large.
(CC) Legislative District 29 shall consist of the following areas: All of St. Mary's County; Election Districts 1, 2, 3, 4, 5, 6, 8, 9, and 10 of Charles County; and Precinct 2 of Election District 7 of Charles County. Legislative District 29 shall elect three Delegates at large.
(DD) Legislative District 30 shall consist of the following areas: All of Calvert County; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, and 11 of Election District 6 of Anne Arundel County; that part of Precinct 10 of Election District 6 of Anne Arundel County that lies both south of the John Hanson Hwy and west of Admiral Drive; Precincts 1, 2, 3, 5, and 6 of Election District 7 of Anne Arundel County; and that part of Precinct 4 of Election District 7 of Anne Arundel County lying east of the center line of Route 2; and shall be subdivided into Subdistricts 30A and 30B. Subdistrict 30A shall elect one Delegate and shall consist of the following areas: All of Calvert County; and Precincts 1 and 2 of Election District 7 of Anne Arundel County. Subdistrict 30B shall elect two *331 Delegates and shall consist of the following areas of Anne Arundel County: Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, and 11 of Election District 6; that part of Precinct 10 of Election District 6 that lies both south of the John Hanson Hwy and west of Admiral Drive; Precincts 3, 5, and 6 of Election District 7; and that part of Precinct 4 of Election District 7 lying east of the center line of Route 2.
(EE) Legislative District 31 shall consist of the following areas of Anne Arundel County: Precincts 1, 8, 9, 10, 12, and 13 of Election District 2; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 13, and 14 of Election District 3; that part of Precincts 10, 11, and 12 of Election District 3 lying east of I-895-B (Glen Burnie By-Pass and Tunnel Approach); Precincts 9, 10, 11, 12, 13, and 14 of Election District 5; that part of Precincts 5 and 8 of Election District 5 lying northeast of the Governor Ritchie Hwy. Legislative District 31 shall elect three Delegates at large.
(FF) Legislative District 32 shall consist of the following areas of Anne Arundel County: All of Election District 1; Precincts 2, 3, 4, 5, 6, 7, 11, and 14 of Election District 2; that part of Precincts 10, 11, and 12 of Election District 3 lying west of I-895-B (Glen Burnie By-Pass and Tunnel Approach); and Precinct 9 of Election District 4. Legislative District 32 shall elect three Delegates at large.
(GG) Legislative District 33 shall consist of the following areas of Anne Arundel County: Precincts 1, 2, 3, 4, 5, 6, 7, and 8 of Election District 4; Precincts 1, 2, 3, 4, 6, 7, and 15 of Election District 5; that part of Precincts 5 and 8 of Election District 5 lying southwest of the Governor Ritchie Hwy; that part of Precinct 10 of Election District 6 which lies north of the John Hanson Hwy and only that part of Precinct 10 of Election District 6 which lies south of the John Hanson Hwy which also lies east of Admiral Drive; Precinct 7 of Election District 7; and that part of Precinct 4 of Election District 7 lying west of the center line of Route 2. Legislative District 33 shall elect three Delegates at large.
(HH) Legislative District 34 shall consist of the following areas: All of Cecil County, Kent County, and Queen Anne's County. Legislative District 34 shall elect three Delegates at large.
*332 (II) Legislative District 35 shall consist of the following areas: All of Caroline County, Talbot County, and Dorchester County; and Election Districts 1, 2, 3, 10, 11, 12, and 15 of Wicomico County. Legislative District 35 shall elect three Delegates at large.
(JJ) Legislative District 36 shall consist of the following areas: All of Somerset County and Worcester County; Election Districts 4, 5, 6, 7, 8, 9, 13, 14, and 16 of Wicomico County. Legislative District 36 shall elect three Delegates at large.
(KK) Legislative District 37 shall consist of the following areas of Baltimore City: Ward 25 in its entirety; and Precincts 4, 5, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 22 of Ward 20. Legislative District 37 shall elect three Delegates at large.
(LL) Legislative District 38 shall consist of the following areas of Baltimore City: Wards 17 and 18 in their entirety; Precincts 3, 4, 5, 6, 7, 8, 9, 10, and 11 of Ward 14; Precincts 23, 24, 25, 26, 27, 28, 29, and 30 of Ward 15; Precincts 1, 2, 3, 4, 5, 18, 19, 20, 21, 22, 23, 24, and 25 of Ward 16; Precincts 1, 2, 3, 9, 10, and 11 of Ward 19; and Precincts 1, 2, 3, 6, 23, 24, and 25 of Ward 20. Legislative District 38 shall elect three Delegates at large.
(MM) Legislative District 39 shall consist of the following areas of Baltimore City: Wards 11 and 12 in their entirety; Precincts 2, 3, 4, and 5 of Ward 4; Precincts 6, 7, 8, 9, 10, 11, and 12 of Ward 9; Precincts 3, 4, and 8 of Ward 10; Precincts 1, 2, 3, 4, 19, 20, 21, 22, 23, 24, and 25 of Ward 13; and Precincts 1, 2, and 12 of Ward 14. Legislative District 39 shall elect three Delegates at large.
(NN) Legislative District 40 shall consist of the following areas of Baltimore City: Precincts 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of Ward 13; Precincts 10, 17, 18, 19, 20, 21, 22, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 44, and 45 of Ward 15; Precincts 6 and 7 of Ward 16; and Precincts 92, 93, 94, 95, 96, and 97 of Ward 27. Legislative District 40 shall elect three Delegates at large.
(OO) Legislative District 41 shall consist of the following areas of Baltimore City: Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, and 43 of Ward 15; Precincts 8, 9, 10, 11, 12, *333 13, 14, 15, 16, and 17 of Ward 16; Precincts 7, 8, 9, 10, 11, and 12 of Ward 20; and Precincts 4, 5, 6, 10, 11, and 12 of Ward 28. Legislative District 41 shall elect three Delegates at large.
(PP) Legislative District 42 shall consist of the following areas of Baltimore City: Precincts 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, and 108 of Ward 27; and Precincts 1, 2, 3, 7, 8, 9, 13, 14, 15, 16, 17, 18, 19, and 20 of Ward 28. Legislative District 42 shall elect three Delegates at large.
(QQ) Legislative District 42 shall consist of the following areas of Baltimore City: Precincts 39, 42, 43, 44, and 45 of Ward 26; and Precincts 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, and 77 of Ward 27. Legislative District 43 shall elect three Delegates at large.
(RR) Legislative District 44 shall consist of the following areas of Baltimore City: Precincts 1, 2, and 3 of Ward 8; Precincts 1, 2, 3, 4, 5, 24, 25, 26, 27, 28, 29, 30, and 31 of Ward 9; Precincts 34, 35, 36, 37, 38, 40, 41, and 46 of Ward 26; and Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 63, and 64 of Ward 27. Legislative District 44 shall elect three Delegates at large.
(SS) Legislative District 45 shall consist of the following areas of Baltimore City: Ward 5 in its entirety; Precinct 7 of Ward 6; Precincts 4, 5, 6, 7, and 8 of Ward 7; Precincts 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 of Ward 8; Precincts 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23 of Ward 9; and Precincts 1, 2, 5, 6, and 7 of Ward 10. Legislative District 45 shall elect three Delegates at large.
(TT) Legislative District 46 shall consist of the following areas of Baltimore City: Precincts 1, 2, 3, 4, 5, and 6 of Ward 6; Precincts 1, 2, 3, 9, 10, 11, 12, 13, 14, 15, 16, and 17 of Ward 7; and Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 47, 48, 49, and 50 of Ward 26. Legislative District 46 shall elect three Delegates at large.
*334 (UU) Legislative District 47 shall consist of the following areas of Baltimore City: Wards 1, 2, 3, 21, 22, 23, and 24 in their entirety; Precinct 1 of Ward 4; Precincts 8, 9, 10, 11, 12, and 13 of Ward 6; and Precincts 4, 5, 6, 7, and 8 of Ward 19. Legislative District 47 shall elect three Delegates at large.

AGE, CITIZENSHIP AND RESIDENCE REQUIREMENTS
Pursuant to the authority vested in the Court to "grant appropriate relief" by § 5 of Article III of the Constitution of Maryland, the provisions of § 9 of Article III of the Constitution of Maryland shall govern the age, citizenship and residency requirements for election of Senators and Delegates to the General Assembly of Maryland except that for the primary and general elections of 1974, only, any person seeking election as a Senator or Delegate must be a resident of the District or Subdistrict which he seeks to represent not later than June 1, 1974.
All motions filed in these proceedings, not heretofore acted upon and resolved, are hereby denied.
                                /s/ Robert C. Murphy            
                                ROBERT C. MURPHY, Chief Judge
                                /s/ Frederick J. Singley, Jr.   
                                FREDERICK J. SINGLEY, JR.
                                /s/ Marvin H. Smith             
                                MARVIN H. SMITH
                                /s/ J. Dudley Digges            
          [SEAL]                J. DUDLEY DIGGES
                                /s/ Irving A. Levine            
                                IRVING A. LEVINE
                                /s/ Charles E. Orth, Jr.        
  ADOPTED: March 15, 1974       CHARLES E. ORTH, JR.
                                /s/ James C. Morton, Jr.        
  FILED: March 22, 1974         JAMES C. MORTON, JR.
                                                      Judges
  /s/ James H. Norris, Jr.    
                  Clerk
                  Court of Appeals of Maryland